DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2022 has been entered.
 
Claim status in the amendment received on 11/3/2022:
Claims 1, 3, 8, 10, 15 and 17 have been amended.
Claims 1-20 are pending.

Response to Amendments
The previous 112(b) rejections have been withdrawn.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher et al. (Patent No.: US 7275103 B1) in view of Pani et al. (Pub. No.: US 20180367388 A1).
As to claim 1, Thrasher teaches a method comprising: detecting a network topology of a computer network connecting a plurality of endpoints (fig. 6, 400 and col. 17, lines 30-40);
determining a metric of availability for a first endpoint of the plurality of endpoints and a second endpoint of the plurality of endpoints, the metric of availability based on a number of nonoverlapping paths between the first endpoint and the second endpoint (fig. 6, 402, and fig. 2, 340A 340B), wherein each non-overlapping path is a distinct path that does not share network links or a spine node among a plurality of spine nodes with another non-overlapping path (in fig. 2, paths 340A and 340B do not share network elements or links); and 
responsive to a determination that the metric of availability satisfies a predetermined criterion, adjusting a path between the first endpoint and the second endpoint (fig. 6, 406 and 408 and col. 5, lines 9-21).
Thrasher does not teach a computer network comprising spine-leaf architecture.
However, in the same field of endeavor, computer networks, Pani teaches a computer network comprising a plurality of spine nodes, a plurality of leaf nodes, and a plurality of network links connecting the plurality of spine nodes to the plurality of leaf nodes, the computer network connecting a plurality of endpoints, wherein each endpoint of the plurality of endpoints is connected to the computer network at a corresponding leaf node of the plurality of leaf nodes (fig. 1A and paragraph [0033]). 
Based on Thrasher in view of Pani, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate spine-leaf network architecture (taught by Pani) with storage path network (taught by Thrasher) in order to improve network availability.

As to claim 2, Thrasher teaches wherein adjusting the path between the first endpoint and the second endpoint comprises adjusting one or more network elements in the computer network (col. 5, lines 22-25, “…changing the paths so that an application accesses its storage via an alternative path…”).

As to claim 3, Thrasher teaches  wherein adjusting the path between the first endpoint and the second endpoint comprises migrating the first endpoint or the second endpoint to connect to the computer network at a different network element (col. 2, lines 41-44).
Thrasher does not teach a computer network comprising spine-leaf architecture.
However, in the same field of endeavor, computer networks, Pani further teaches  different leaf node among the plurality of leaf nodes (fig. 1A and paragraph [0033]). 
Based on Thrasher in view of Pani, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate spine-leaf network architecture (taught by Pani) with storage path network (taught by Thrasher) in order to improve network availability.

As to claim 4, Thrasher teaches wherein determining the metric of availability comprises generating an undirected connected graph of the network topology with network elements as vertices in the undirected connected graph and with network links as edges in the undirected connected graph (fig. 2).

	As to claim 5, Thrasher teaches wherein determining the metric of availability further comprises:
determining whether one or more articulation points exist in the network elements
between the first endpoint and the second endpoint (col. 16, lines 20-40); and
determining whether one or more bridges exist in the network links between the first endpoint and the second endpoint (col. 16, lines 20-40).

As to claim 6, Thrasher teaches further comprising storing attributes of the plurality of endpoints connected to the computer network (col. 7, lines 17-21).

As to claim 7, Thrasher teaches further comprising storing policy entries associating a respective criterion for the metric of availability with a corresponding pair of endpoints among the plurality of endpoints (col. 23, lines 3-15).

As to claim 8, Thrasher further teaches an apparatus comprising: a network interface configured to communicate in a computer network (fig. 2, 302B); and a processor coupled to the network interface (fig. 2, 302B). Therefore, the limitations of claim 8 are substantially similar to claim 1. Please refer to claim 1 above.
As to claims 9-14, the claims are substantially similar to claims 2-7, respectively. Please refer to each respective claim above.

As to claim 15, Thrasher further teaches one or more non-transitory computer readable storage media encoded with software comprising computer executable instructions  (fig. 2, 302B). Therefore, the limitations of claim 15 are substantially similar to claim 1. Please refer to claim 1 above.

As to claims 16-20, the claims are substantially similar to claims 2-6, respectively. Please refer to each respective claim above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        11/30/2022